Citation Nr: 1013689	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  05-33 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel





INTRODUCTION

The appellant served as a member of the Army National Guard 
from January 1956 to January 1964.  That service included 
active duty, active duty training, and inactive duty 
training, including active duty training from June 23, 1960, 
to July 9, 1960.  The appellant served as a member of the 
Coast Guard Reserves from June 1967 to September 1997.  That 
service included active duty training and inactive duty 
training, including inactive duty training on October 23, 
1983, and April 20, 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a cervical spine disability and a 
lumbar spine disability.  In March 2009, the Board remanded 
the claims for additional development. 


FINDINGS OF FACT

1.  The Veteran's current cervical spine disability (cervical 
spondylosis) is not related to his service or to any aspect 
thereof.

2.  The Veteran's lumbar spine disability (degenerative disk 
disease) is not related to his service or to any aspect 
thereof.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303,  3.304, 3.309 (2009).

2.  A lumbar spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303,  3.304, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including arthritis, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

Active military, naval, or air service includes any period of 
active duty training during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. 
§ 3.6(a), (d) (2009).  Active duty training is, inter alia, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1) (2009).  Thus, 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty training, or from injury incurred or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  Active duty also 
includes any period of inactive duty for training during 
which an individual becomes disabled or dies from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident that occurred during such training.  38 U.S.C.A. 
§ 101(24) (West 2002 & Supp. 2009); 38 C.F.R. § 3.6 (2009).  
However, presumptive periods do not apply to active duty 
training or inactive duty training.  Biggins v. Derwinski, 1 
Vet. App. 474 (1991).

Lumbar Spine Disability

The appellant contends that his current lumbar spine 
disability is related to two injuries he sustained while on 
inactive duty training in the Coast Guard Reserves. The first 
injury occurred in October 1983, when he fell from a chair 
while completing office work.  Service medical records 
reflect that the appellant was sitting in a small typing 
chair and attempted to roll the chair backwards to turn and 
address another unit member.  The chair overturned and he hit 
the floor on his rear and his right knee became caught on the 
edge of the chair.  On physical examination five days later, 
the Veteran reported that since the fall, he had experienced 
tingling and numbness down the front and back of both legs.  
He also reported pain in his left big toe.  The lumbar spine 
was found to be tender.  There was normal flexion, but 
restricted rotation when bending on the right side.  There 
was pain at the left sciatic notch.  The assessment was 
possible lumbar strain.  The Veteran was instructed to rest, 
avoid deep knee bends, and apply moist heat.  He was also 
instructed to return for physical therapy and a possible X-
ray examination.  On October 1985 annual physical 
examination, the Veteran described recurrent back pain that 
was assessed as consistent with lumbar spine myofascitis.  On 
September 1986 annual examination, it was noted that the 
Veteran had been experiencing recurrent back pain since he 
had fallen backwards from a chair while on duty.  There are 
no further records relating to low back pain until April 
1997.  Significantly, on October 1996 annual examination, the 
Veteran reported that he had no back trouble.  

The second injury occurred in April 1997, when the Veteran 
was completing his assigned task to remove cartons from a 
storage room.  An incident report reveals that, when the 
Veteran lifted one of the boxes, he experienced immediate 
sharp pain in his low back and a weakness in both legs.  
Three days later, he underwent physical examination and 
complained of spasms in his right thigh and hip pain.  He was 
found to have full range of motion, regular gait, and good 
leg strength.  The assessment was lumbar strain with acute 
spasm.  On follow-up examination, the assessment was 
resolving muscle strain.  In June 1997, the Veteran reported 
that his back pain had generally improved.  In September 
1997, the Veteran reported experiencing back spasms for one 
week.  He had recently re-injured his back.  It was noted 
that he had an old back problem incurred in April 1997.  
There was right localized tenderness over the lumbar 
paraspinous area.  The assessment was a back spasm.  The 
Veteran as prescribed pain medication and recommended to 
physical therapy.

In an opinion dated April 2001, the appellant's private 
physician opined that the two injuries may have exacerbated 
the appellant's degenerative condition, or the degenerative 
condition may be a result of the aging process.

On July 2009 VA examination, the Veteran reported that he had 
not received medical treatment for his lumbar spine 
disability.  He reported that since his in-service injuries, 
his lumbar spine problems had been relatively benign.  He 
experienced an onset of pain when sitting for a prolonged 
period of time.  That sensation had become progressively 
worse.  He also reported some pain down the posterior aspect 
of both thighs.  After completing physical examination of the 
Veteran and reviewing the claims folder, the examiner 
concluded that the Veteran's current low back disability was 
less likely than not related to his service.  In so 
concluding, the examiner found it to be significant that the 
Veteran's in-service injuries and notations of quick 
recovery, along with the fact that the Veteran had not sought 
treatment for his low back disability, were suggestive that 
his low back disability was the result of a benign process, 
rather than the residuals of the in-service injuries.  To 
that extent, his current low back disability was more 
consistent with degenerative spondylosis that was seen in a 
very large segment of the population as a result of a 
nontraumatic aging process.  

Because of the length of time between the Veteran's 
separation from service and the initial record of diagnosis, 
the Veteran is not entitled to service connection for a low 
back disability on a presumptive basis.  Additionally, in 
view of the lengthy period without evidence of treatment, 
there is no evidence of a continuity of treatment since 
separation from service, and this weighs heavily against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The weight and credibility of a medical opinion must be 
considered in light of all other evidence of record and in 
light of other medical information.  The probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusions that the physician reaches.  Guerrieri v. Brown, 
4 Vet. App. 467 (1993). 

In this case, the Board places higher probative value on the 
July 2009 VA examiner's opinion that the Veteran's low back 
disability was less likely than not related to his service, 
rather than the April 2001 private opinion that the Veteran's 
in-service falls may have exacerbated his degenerative 
condition.  First, the private opinion is speculative.  A 
finding of service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102 (2009); 
Bloom v. West, 12 Vet. App. 185 (1999) (treating physician's 
opinion that veteran's time as a prisoner of war could have 
precipitated the initial development of his lung condition 
found too speculative); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992) (medical evidence which merely indicates that the 
alleged disorder may or may not exist or may or may not be 
related, is too speculative to establish the presence of a 
claimed disorder or any such relationship).  Also, the 
private physician found it equally likely that the Veteran's 
low back disability was related to the natural aging process.  
That agrees the July 2009 VA examiner's opinion that the 
Veteran's current low back disability was related to the 
aging process, rather than to trauma to the low back.  The 
July 2009 VA examiner came to that conclusion based upon the 
strong evidence of a lack of continuity of symptoms or 
treatment since service, suggesting that the in-service 
injuries had resolved and the Veteran had not been affected 
by residual symptomotolgy.  Because the July 2009 assessment 
is more probative and persuasive than the April 2001 opinion, 
the Board finds that service connection is not warranted. 

The Board has considered the Veteran's assertions that his 
low back disability is related to his period of active 
service.  To the extent that the Veteran ascribes his current 
disorder to his service, however, his opinion is not 
probative or competent.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (layperson is generally not competent to opine on 
matters requiring knowledge of medical principles); Layno v. 
Brown, 6 Vet. App. 465 (1994).  Additionally, the Veteran's 
statements may be competent to support a claim for service 
connection where the events or the presence of disability, or 
symptoms of a disability are subject to lay observation.  
38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 
3.159(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  
However, arthritis, as contrasted with symptoms of pain and 
swelling, are not subject to lay diagnosis.  The Veteran can 
report having pain and swelling.  However, those are 
subjective symptoms and the associated disorders are not 
readily identifiable in a way that may be observed 
objectively.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
There are many different joint disorders.  The Veteran does 
not have the medical expertise to discern the nature of any 
current orthopedic diagnosis nor does he have the medical 
expertise to provide an opinion regarding the etiology.  

The weight of the credible evidence demonstrates that the 
Veteran's low back disability first manifested after service 
and is the result of a degenerative process and is not 
related to his service or to any incident therein.  As the 
preponderance of the evidence is against the claim for 
service connection for his low back disability, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Cervical Spine Disability

The Veteran contends that his current cervical spine 
disability is related to an injury he sustained while on 
active duty training in the Army National Guard in July 1960.   
Service medical records reflect that on July 3, 1960, the 
Veteran was hospitalized when, while swimming at Smith Lake, 
a fellow swimmer who was being thrown through the air hit the 
back of his neck when landing in the water, knocking him 
unconscious.  The assessment was a head injury.  The Veteran 
spent three days in the hospital.  In his November 1962 
quadrennial medical questionnaire, it was noted that he had 
been previously hospitalized for a possible neck and head 
injury.  However, physical examination of the head and back 
found no significant findings.  No abnormality of the 
cervical spine was found on November 1962 examination, and 
between 1962 and 1964, when the Veteran separated from the 
Army National Guard.  And there was no further treatment for 
a cervical spine problem

The first post-service record of treatment for a cervical 
spine disability is the July 2009 VA examination.  At that 
time, the Veteran reported that at the time of the in-service 
injury, he had experience pain for a few days, but that there 
were no other symptoms until a few years previously, 
beginning in the early 2000s, when he began to experience 
stiffness and left hand numbness.  He also recalled being 
treated by a chiropractor in the late 1980s for his cervical 
spine pain, and also receiving cervical traction in the late 
1980s due to left arm numbness.  He had undergone carpal 
tunnel release in 2008 with limited results.  After 
physically examining the Veteran and reviewing the claims 
folder, the examiner concluded that it was less likely than 
not that the Veteran's current cervical spine disability was 
related to his service.  In so concluding, the examiner 
explained that the long period of time with no complaints or 
treatment for a cervical spine condition, from the early 
1960s to the late 1980s, made the current disability less 
consistent with a traumatic injury and more consistent with 
the natural aging process.  As with the low back disability, 
the symptoms and progress suggested that the Veteran suffered 
from cervical spondylosis that was commonly observed in the 
general population and was associated with the aging process. 

In November 2009, the Veteran's previous chiropractor, or the 
son of his previous chiropractor who took over the practice, 
submitted a statement that he recalled treating the Veteran 
for a cervical spine problem from 1974 to 1978, but that 
those records had been destroyed.

Because of the length of time between the Veteran's 
separation from service and the initial record of diagnosis, 
the Veteran is not entitled to service connection for a 
cervical spine disability on a presumptive basis.  
Additionally, in view of the lengthy period without evidence 
of treatment, there is no evidence of a continuity of 
treatment since separation from service, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence establishing a medical nexus 
between military service and the Veteran's cervical spine 
disability.  The Board notes that the July 2009 VA examiner 
based the opinion on the long period of quiescence from when 
the Veteran injured his cervical spine in 1960, to when he 
first received treatment in the late 1980s, almost thirty 
years later.  Since that opinion was rendered, medical 
evidence has been submitted demonstrating that the Veteran 
was treated for his cervical spine disability beginning in 
1974.  However, after carefully weighing the evidence, the 
Board finds that the fourteen year period in which the 
Veteran did not receive treatment for his cervical spine 
disability continues to support the Jul 2009 VA examiner's 
opinion that there was a lack of continuity of treatment to 
suggest that the Veteran's current cervical spine disability 
was related to an in-service injury.  Accordingly, service 
connection for a cervical spine disability is not warranted.

The Board has considered the Veteran's assertions that his 
cervical spine disability is related to his period of active 
service.  To the extent that the Veteran ascribes his current 
disorder to his service, however, his opinion is not 
probative or competent.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (layperson is generally not competent to opine on 
matters requiring knowledge of medical principles); Layno v. 
Brown, 6 Vet. App. 465 (1994).  Additionally, the Veteran's 
statements may be competent to support a claim for service 
connection where the events or the presence of disability, or 
symptoms of a disability are subject to lay observation.  
38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 
3.159(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  
However, arthritis, as contrasted with symptoms of pain and 
swelling, are not subject to lay diagnosis.  The Veteran can 
report having pain and swelling.  However, those are 
subjective symptoms and the associated disorders are not 
readily identifiable in a way that may be observed 
objectively.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
There are many different joint disorders.  The Veteran does 
not have the medical expertise to discern the nature of any 
current orthopedic diagnosis nor does he have the medical 
expertise to provide an opinion regarding the etiology.  

The weight of the credible evidence demonstrates that the 
Veteran's cervical spine disability first manifested many 
years after service and is not related to his active service 
or to any incident therein.  As the preponderance of the 
evidence is against the claim for service connection for his 
low back disability, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2002, October 
2002, March 2003, November 2004, May 2005, and December 2005; 
a rating decision in March 2004; and a statement of the case 
in September 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notice provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notice has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the December 2009 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a cervical spine disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


